OPTIMUM FUND TRUST Optimum Large Cap Growth Fund (the "Fund") Supplement to the Fund’s Statement of Additional Information dated July 29, 2014 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers – B. Other Accounts Managed – Optimum Large Cap Growth Fund – Alger”: Optimum Large Cap Growth Fund: No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Alger Patrick Kelly Registered Investment Companies 6 $7.0 billion 0 $0 Other Pooled Investment Vehicles 4 $693.7 million 1 $23.3 million Other Accounts 57 $9.7 billion 1 $200.7 million Ankur Crawford Registered Investment Companies 7 $7.4 billion 0 0 Other Pooled Investment Vehicles 1 $625.4 million 0 0 Other Accounts 4 $5.4 billion 0 0 Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated June 5, 2015.
